*868DISSENTING OPINION ON STATE’S MOTION FOR REHEARING
DOUGLAS, Judge.
The majority overrules the State’s motion for rehearing without written opinion. The judgment was reversed on original submission on the ground that the trial court did not allow sufficient time for appellant to file written objections to the charge.
The State in the original brief submitted that appellant was accorded a reasonable time to examine the charge. To show insufficient time was allowed for objections to the charge, the original opinion cited a docket entry as follows:
“ . . . Court reconvened at 1:00 p. m. Charge was prepared and presented to the Defendant and State’s counsel charge filed and read to the jury. Arguments began at 1:05 p. m. . . . ”
The State in its motion for rehearing contends, in part, as follows:
“ . . . It is respectfully submitted that the docket sheet merely reflects that the court was reconvened at 1:00 P.M. It then further reflects that a charge was prepared at some previous time and presented to the defendant and State’s counsel prior to the time that it was filed and read to the jury. It then reflects that argument was begun at 1:05 P.M. To assume from this docket entry that the court in fact reconvened at 1:00 P.M., prepared its charge, gave it to both parties, and arguments were begun at 1:05 P.M. is fantastic in light of the record which shows:
(1)Almost four pages of objections to the charge and dialogue by the appellant at the afternoon session before the charge was read to the jury.
(2)Defendant’s requested charge No. 1 consisting of two and a half typewritten pages, together with the order of the court thereon refusing the requested charge.
(3) Defendant’s requested charge No. 2 consisting of over one-half page typewritten requested charge, together with the court’s order refusing said requested charge.
(4) The charge of the court on guilt consisting of six typewritten pages [not including verdict forms].”
The appellant has not shown how much time that he had to prepare written objections to the charge.1
The trial judge should not have requested counsel for appellant to stipulate that oral objections should be made and reduced to writing later. This record shows that appellant had some time to examine the charge. The record contains no request for additional time.
Bingham v. State, 163 Tex.Cr.R. 352, 290 S.W.2d 915 (1956), cert. denied 352 U.S. 858, 77 S.Ct. 79, 1 L.Ed.2d 64, was a murder case. In an opinion by Judge Davidson, this Court held:
“The length of time accorded by a trial court to an accused within which to prepare and file his exceptions to the court’s charge is a matter that largely comes within the discretion of the trial court. His action in the matter will be reviewed only to determine whether an abuse of that discretion has occurred. Curry v. State, 157 Tex.Cr.R. 237, 248 S.W.2d 166, and authorities there cited.”
*869The Court noted that counsel were accorded one hour and thirty-five minutes and that:
“We are unable to conclude that an able of that discretion is here shown,
See Lilley v. State, 273 S.W. 270, 100 Tex.Cr.R. 371 (1925).
In the present case the time allowed for objections to the charge is not shown. Absent this, appellant has not shown an abuse of discretion.
The record shows that the docket entry does not reflect the facts. All of the record and not just a fragment should be considered in making the decision.
The motion should be granted and the judgment affirmed.
ONION, P. J., joins in this dissent.
OPINION
ON STATE’S MOTION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING
ROBERTS, Judge.
This cause was reversed and remanded on November 20, 1974. We granted the State leave to file its motion for rehearing on January 22, 1975, but the State’s motion for rehearing was then overruled without written opinion on March 26, 1975. There was, however, a written dissent to this latter disposition. The State now seeks to file a secoiid motion for rehearing, “pursuant to the rules of the Court of Criminal Appeals.”
Our rules permit a motion for leave to file a second motion for rehearing only where the disposition of the prior motion is by written opinion. A written dissent to the disposition of the first motion will not suffice. Art. 44.33, Rule 10, Vernon’s Ann.C.C.P. (Supp.1974). Therefore, this motion for leave to file will not be accepted for consideration.
It is so ordered.

. After the original opinion was written, a certificate, filed by the trial judge showing that the court completed its charge at 10:25 a. m. and presented it to the attorney, and the court recessed at 11:30 a. m. until 1:00 p. m., was sent to this Court. Even without considering this certificate, the record shows more time was allowed than reflected by the docket sheet and the majority opinion.